OAKES, Senior Circuit Judge:
I concur in Judge Cardamone’s extensive and well-analyzed opinion in its entirety, but *763write separately to add a few words of expía-nation.
It is irrefutable that Congress could not, by enacting a statute like Title IX, somehow erode or limit a constitutional right such as the right to equal protection under the Fourteenth Amendment to the United States Constitution. A careful analysis of Smith v. Robinson, 468 U.S. 992, 104 S.Ct. 3457, 82 L.Ed.2d 746 (1984), indicates that it does not threaten that position. When Smith is analyzed closely, one recognizes that the case held, in part, that “Congress intended to preclude reliance on § 1983 as a remedy for a substantial equal protection claim.” Id. at 1012, 104 S.Ct. 3457. In other words, because § 1983 is a statutory remedy, and Congress retains authority to repeal or replace it, Title IX may have that effect. Here, as in Smith, there is no issue of “Congress’ ability to preclude the federal courts from granting a remedy for a constitutional deprivation.” Id. at 1012 n. 15, 104 S.Ct. 3457. This case makes not even the slightest inroad into the well-established jurisprudence to the effect that if Congress were to repeal all statutory remedies for constitutional violations, the federal courts could still grant whatever relief were necessary to remedy the wrong done in violation of the Constitution. See id. (citing Bell v. Hood, 327 U.S. 678, 684, 66 S.Ct. 773, 90 L.Ed. 939 (1946); Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 396, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971); id. at 400-06, 91 S.Ct. 1999 (Harlan, J., concurring in judgment)).